DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mow et al. US Patent Application Publication 2018/0026341.
Regarding Claim 1, Mow et al. teaches an electronic device (Figs. 1-3, 7-9) comprising: 
a housing (12 Figs. 1, 3,7 Par. 0019, 0022) comprising: 
a front surface plate (plate of 12 supporting 14 Figs. 1, 7 Par. 0019); 
a rear surface plate (rear plate of 12 better seen in Figs. 3, 7, 8) facing toward an opposite direction of the front surface plate; and 
a side surface member surrounding a space between the front surface plate and the rear surface plate (side surface member of 12 better seen in Figs. 1, 3, 7), the side surface member comprising a substantially rectangular shape when viewed above the front surface plate (Figs. 1, 3), the side surface member comprising: 
a first portion comprising a first length and extending in a first direction (top horizontal portion of 12 Fig. 1); 
a second portion comprising a second length longer than the first length, and extending in a second direction perpendicular to the first direction (right vertical portion of 12 Fig. 1); 
a third portion comprising the first length and extending in the first direction in parallel with the first portion (bottom horizontal portion of 12 Fig. 1); and 
a fourth portion comprising the second length and extending in the second direction in parallel with the second portion (left vertical portion of 12 Fig. 1); 
a wireless communication device (40 Fig. 7 Par. 0047) mounted on a substrate (150 Fig. 7 Par. 0049, 0050), wherein the wireless communication device is mounted vertically in relation to the front surface plate (Figs. 7, 8), wherein at least a portion of the side surface member facing the vertically-mounted wireless communication device is comprised of a non-conductive material (“opening 20 (e.g., plastic-filled openings or other dielectric filled openings)” Par. 0038), and wherein the wireless communication device uses a millimeter wave as an operating frequency band (Par. 0053) and includes an antenna array including a plurality of antenna elements (40’ Fig. 7 Par. 0048) arranged on a dielectric (150A Fig. 7 Par. 0046, 0049, 0056) at regular intervals (Fig. 7); and 
a wireless communication circuit (152 Fig. 7 Par. 0050) that is electrically connected to the vertically-mounted wireless communication device (Par. 0050, 0051).
Regarding Claim 2, Mow et al. teaches wherein the vertically-mounted wireless communication device is configured to provide wireless communication ranging from 20 GHz to 100 GHz (Par. 0033).
Regarding Claim 3, Mow et al. teaches further comprising a second wireless communication device (40 under 150B Fig. 7 Par. 0048) protruding from a first side of the substrate toward the first portion (Fig. 7), wherein the wireless communication circuit is electrically connected to the second wireless communication device (Par. 0051).
Regarding Claim 4, Mow et al. teaches wherein the substrate further comprises: a first surface (150A Fig. 7) comprising the vertically-mounted wireless communication device and the second wireless communication device; and a second surface (150M Fig. 7) opposite the first surface and including the wireless communication circuit mounted thereon.
Regarding Claim 5, Mow et al. teaches wherein the substrate is arranged in the space so the first surface faces toward the rear surface plate (Fig. 7).
Regarding Claim 6, Mow et al. teaches further comprising at least one conductive member (audio jack port, digital data port Par. 0022) arranged in at least one of a direction in which the vertically-mounted wireless communication device protrudes toward the second portion or a direction in which the second wireless communication device protrudes toward the first portion (see location of 18 for audio jack port, digital data port Fig. 1 Par. 0022), wherein at least one of a region of the conductive member that overlaps a portion protruding toward the first portion or a region of the conductive member that overlaps a portion protruding toward the second portion excludes a nonconductive member (metal portions of housing 12 Par. 0022).
Regarding Claim 7, Mow et al. teaches further comprising at least one conductive member (audio jack port, digital data port Par. 0022) arranged in at least one of a direction in which the vertically-mounted wireless communication device protrudes toward the second portion or a direction in which the second wireless communication device protrudes toward the first portion (see location of 18 for audio jack port, digital data port Fig. 1 Par. 0022), wherein at least one of a region of the conductive member that overlaps a portion protruding toward the first portion or a region of the conductive member that overlaps a portion protruding toward the second portion excludes a conductive portion (opening 18 Fig. 1 Par. 0022).
Regarding Claim 8, Mow et al. teaches wherein the conductive member comprises at least one portion of the first portion or the second portion (audio jack port, digital data port Par. 0022).
Regarding Claim 9, Mow et al. teaches wherein the conductive member comprises at least one of a speaker module, a microphone module, an interface connector port, an ear jack assembly, a sensor module, or a switch arranged in the electronic device (audio jack port, digital data port Par. 0022).
Regarding Claim 10, Mow et al. teaches further comprising a flexible printed circuit board (FPCB) on which the wireless communication circuit is mounted (Par. 0046, 0047).
Regarding Claim 11, Mow et al. teaches further comprising a third wireless communication device (40’’ Fig. 7 Par. 0048) arranged on the substrate and facing toward the rear surface plate (Fig. 7).
Regarding Claim 12, Mow et al. teaches wherein the wireless communication circuit comprises an RF circuit (152 Par. 0029, 0050) and a power connector (168 Par. 0056).
Regarding Claim 13, Mow et al. teaches wherein the substrate is arranged adjacent to a corner at which the first portion and the second portion meet (Fig. 7).
Regarding Claim 14, Mow et al. teaches an electronic device (Figs. 1-3, 7-9) comprising: 
a housing (12 Figs. 1, 3,7 Par. 0019, 0022) comprising: 
a front surface plate (plate of 12 supporting 14 Figs. 1, 7 Par. 0019); 
a rear surface plate (rear plate of 12 better seen in Figs. 3, 7, 8) facing toward an opposite direction of the front surface plate; and 
a side surface member surrounding a space between the front surface plate and the rear surface plate (side surface member of 12 better seen in Figs. 1, 3, 7), the side surface member comprising a substantially rectangular shape when viewed above the front surface plate (Figs. 1, 3), the side surface member comprising: 
a first portion comprising a first length and extending in a first direction (top horizontal portion of 12 Fig. 1); 
a second portion comprising a second length longer than the first length, and extending in a second direction perpendicular to the first direction (right vertical portion of 12 Fig. 1); 
a third portion comprising the first length and extending in the first direction in parallel with the first portion (bottom horizontal portion of 12 Fig. 1); and 
a fourth portion comprising the second length and extending in the second direction in parallel with the second portion (left vertical portion of 12 Fig. 1); 
an antenna array (40 Fig. 7 Par. 0047) mounted on a substrate (150 Fig. 7 Par. 0049, 0050), wherein the antenna array is mounted vertically in relation to the front surface plate (Figs. 7, 8), wherein at least a portion of the side surface member facing the vertically-mounted antenna array is comprised of a non-conductive material (“opening 20 (e.g., plastic-filled openings or other dielectric filled openings)” Par. 0038), and wherein the antenna array uses a millimeter wave as an operating frequency band (Par. 0053) and includes a plurality of antenna elements (40’ Fig. 7 Par. 0048) arranged on a dielectric (150A Fig. 7 Par. 0046, 0049, 0056) at regular intervals (Fig. 7); and 
a wireless communication circuit (152 Fig. 7 Par. 0050) that is electrically connected to the vertically-mounted antenna array (Par. 0050, 0051).
Regarding Claim 15, Mow et al. teaches wherein the vertically-mounted antenna array is configured to provide wireless communication ranging from 20 GHz to 100 GHz (Par. 0033).
Regarding Claim 16, Mow et al. teaches further comprising a second antenna array (40 under 150B Fig. 7 Par. 0048) protruding from a first side of the substrate toward the first portion (Fig. 7), wherein the wireless communication circuit is electrically connected to the second antenna array (Par. 0051).
Regarding Claim 17, Mow et al. teaches wherein the substrate further comprises: a first surface (150A Fig. 7) comprising the vertically-mounted antenna array and the second antenna array; and a second surface (150M Fig. 7) opposite the first surface and including the wireless communication circuit mounted thereon.
Regarding Claim 18, Mow et al. teaches wherein the substrate is arranged in the space so the first surface faces toward the rear surface plate (Fig. 7).
Regarding Claim 19, Mow et al. teaches further comprising at least one conductive member (audio jack port, digital data port Par. 0022) arranged in at least one of a direction in which the vertically-mounted antenna array protrudes toward the second portion or a direction in which the second antenna array protrudes toward the first portion (see location of 18 for audio jack port, digital data port Fig. 1 Par. 0022), wherein at least one of a region of the conductive member that overlaps a portion protruding toward the first portion or a region of the conductive member that overlaps a portion protruding toward the second portion excludes a nonconductive member (opening 18 Fig. 1 Par. 0022).
Regarding Claim 20, Mow et al. teaches further comprising at least one conductive member (audio jack port, digital data port Par. 0022) arranged in at least one of a direction in which the vertically-mounted antenna array protrudes toward the second portion or a direction in which the second antenna array protrudes toward the first portion (see location of 18 for audio jack port, digital data port Fig. 1 Par. 0022), wherein at least one of a region of the conductive member that overlaps a portion protruding toward the first portion or a region of the conductive member that overlaps a portion protruding toward the second portion excludes a conductive portion (metal portions of housing 12 Par. 0022).
Conclusion
The cited art in PTO-892 was found during the examiner's search, but was not relied upon for this office action. However it is still considered pertinent to the applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M BOUIZZA whose telephone number is (571)272-6124. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL M BOUIZZA/Examiner, Art Unit 2845                                                                                                                                                                                                        
/HAI V TRAN/Primary Examiner, Art Unit 2845